DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 4 – 12, 15 – 19, 22 – 23 and the newly added claims 24 – 34 are pending in the instant application.
Response to Applicant’s Remarks
The objection to the instant claim 15 is hereby withdrawn in view of Applicant’s amendment to properly recite the term “pyridazinyl” in the variable A in the instant claim.
The rejection under 35 U.S.C. § 112(b) of the instant claims 15, 4 – 6, 9 – 11 and 22 – 23 as being indefinite for reciting the limitation “… wherein said aryl or heteroaryl may be further optionally substituted by one or more substituents” is hereby withdrawn in view of Applicant’s amendment to delete said limitation in the instant claims.
The rejection under 35 U.S.C. § 102(a)(1) of the instant claims 15, 4 – 6, 9 – 11 and 22 – 23 as being anticipated by PubChem Database CID 2839319 as evidenced by PubChem 
The rejection under 35 U.S.C. § 103 of the instant claims 15, 4 – 6 and 9 as being unpatentable over U.S. Patent Publication US 2009/0181986 A1 as evidenced by the publication: Rowe et al., Handbook of Pharmaceutical Excipients, London: Pharmaceutical Press (2009) is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R2 and R3 together form a 5-6-membered saturated keto-carbocyclic ring, or a 5-6-membered lactone ring, in the instant claims.
Expanded Search: Applicant’s amendments necessitate new grounds of search. Search has been expanded to the full scope of the instant claims. No prior art was found. However, the instant claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 – 16 of U.S. Patent No. 10,787,668 B2. The instant claims are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 55 - 56 of copending Application No. 16/984,996 (reference application US 20200362354 A1). The issues are further discussed in point 10 below. Since the scope of the instant claims 15, 4 – 6, 9 – 11 and 22 – 24 is not allowable, search has not been further expanded yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 4 – 6, 9 – 11 and 22 – 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 – 16 of U.S. Patent No. 10,787,668 B2 (Chai-I). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	Chai-I claims (see, claim 1) are drawn towards a method of treating fibrosis in an individual comprising administering an inhibitor of insulin-regulated aminopeptidase (IRAP). Specifically, claim 16 is drawn towards the method according to claim 15, wherein the inhibitor has the structure:

    PNG
    media_image1.png
    320
    250
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    198
    274
    media_image2.png
    Greyscale

	The instant claim 4 is drawn towards the composition according to claim 15, wherein A is selected from phenyl and pyridinyl. The instant claim 5 is drawn towards the composition according to claim 15, wherein A is phenyl.	The instant claim 6 is drawn towards the composition according to claim 15, wherein RA and RB are both hydrogen. The instant claim 9 is drawn towards the composition according to claim 15, wherein R1 is selected from the Markush group as recite in the instant claim. The instant claim 10 is drawn towards the composition according to claim 15, wherein R2 is selected from the Markush group as recite in the instant claim. The instant claim 11 is drawn towards the composition according to claim 15, wherein R3 is alkyl. The instant claim 22 is drawn towards the composition according to claim 15, wherein R2 and R3 are selected from the Markush groups as recite in the instant claim. The instant claim 23 is drawn towards the composition according to claim 15, wherein R1, R2 and R3 are selected from the Markush groups as recite in the instant claim. The instant claim 24 is drawn towards the composition according to claim 15, wherein the compound is selected from 10 compounds as recited in the instant claims.
	Chai-I recites the compound of Formula (I), wherein:
A is phenyl substituted with –CO2•NH4+ (pharmaceutically acceptable salt);
RA and RB are each hydrogen;
R1 is –CN;
R2 is acyl (–C(=O)–CH3); and 
R3 is C1 alkyl.


“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”
The instant specification teaches (see, Background: paragraphs [0003] – [0004]) that the composition comprising the compound of Formula (I) in the instant claims are used as insulin-regulated aminopeptidase (IRAP) inhibitors. Therefore, the claims 1 and 15 – 16 of U.S. Patent No. 10,787,668 B2 render the instant claims 15, 4 – 6, 9 – 11 and 22 – 24 prima facie obvious.

Claims 15, 4 – 6, 9 – 11 and 22 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 55 – 56 of copending Application No. 16/984,996 (reference application US 20200362354 A1) (Chai-II) (The copending Application has since been allowed but a patent number has not been issued yet). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	Chai-II claims (see, claim 44) are drawn towards a method of treating steatosis in an individual comprising administering an inhibitor of insulin-regulated aminopeptidase (IRAP). Specifically, claim 56 is drawn towards the method according to claim 55, wherein the inhibitor has the structure:

    PNG
    media_image1.png
    320
    250
    media_image1.png
    Greyscale

	The instant claim 15 is drawn towards a composition comprising a compound of Formula (I), or a pharmaceutically acceptable salt or solvate thereof, and a pharmaceutically acceptable additive. The compound of Formula (I) is presented below:

    PNG
    media_image2.png
    198
    274
    media_image2.png
    Greyscale

	The instant claim 4 is drawn towards the composition according to claim 15, wherein A is selected from phenyl and pyridinyl. The instant claim 5 is drawn towards the composition according to claim 15, wherein A is phenyl.	The instant claim 6 is drawn towards the composition according to claim 15, wherein RA and RB are both hydrogen. The instant claim 9 is drawn towards the composition according to claim 15, wherein R1 is selected from the Markush group as recite in the instant claim. The instant claim 10 is drawn towards the composition according to claim 15, wherein R2 is selected from the Markush group as recite in the instant claim. The instant claim 11 is drawn towards the composition according to claim 15, wherein R3 is alkyl. The instant claim 22 is drawn towards the composition according to claim 15, wherein R2 and R3 are selected from the Markush groups as recite in the instant claim. The instant claim 23 is drawn towards the composition according to claim 15, wherein R1, R2 and R3 are selected from the Markush groups as recite in the instant claim. The instant claim 24 is drawn towards the 
	Chai-II recites the compound of Formula (I), wherein:
A is phenyl substituted with –CO2•NH4+ (pharmaceutically acceptable salt);
RA and RB are each hydrogen;
R1 is –CN;
R2 is acyl (–C(=O)–CH3); and 
R3 is C1 alkyl.

	MPEP §804(II)(B)(2)(a) further states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”
The instant specification teaches (see, Background: paragraphs [0003] – [0004]) that the composition comprising the compound of Formula (I) in the instant claims are used as insulin-regulated aminopeptidase (IRAP) inhibitors. Therefore, the claims 44 and 55 – 56 of copending Application No. 16/984,996 render the instant claims 15, 4 – 6, 9 – 11 and 22 – 24 prima facie obvious.
Conclusion
Claims 15, 4 – 6, 9 – 11 and 22 – 24 are rejected.
Claims 7 – 8, 12, 16 – 19 and 25 – 34 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626           

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626